                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION



UNITED STATES OF AMERICA,
                                                   CR-09-61-GF-BMM
                Plaintiff,
      vs.

JOSEF DAVID WILLIAMS,                                     ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on October 16, 2019. (Doc. 47.) Josef Williams

(Williams) waived the 14 day objection period and his right to allocute before the

undersigned.

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,
however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Judge Johnston conducted a revocation

hearing on October 15, 2019. (Doc. 46.) The United States accused Williams of

violating his conditions of supervised release by: 1) by failing to successfully

complete his sex offender treatment program; 2) by knowingly being in the

company of a child under the age of 18; and; 3) by possessing a Facebook account

without the prior approval of his probation officer; and 4) by possessing a smart

phone and a Facebook Account without the prior approval of his probation officer.

(Doc. 39.)

      Williams admitted to allegations 2, 4(b) and 5. The Court dismissed alleged

violation 1 and 4(a) on the government’s motion. The government failed to satisfy

its burden of proof with respect to alleged violation 3. (Doc. 46.) Judge Johnston

found that Williams’ violations warrant revocation, and recommended a sentence

of 4 months of custody, with supervised release for life. (Doc. 47 at 3.)

      This violations prove serious and warrant revocation of Williams’

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 47) are ADOPTED IN FULL.
       IT IS FURTHER ORDERED that Defendant Josef David Williams be

sentenced to custody to four months, with a lifetime of supervised release to

follow.

      DATED this 16th day of October, 2019.
